PER CURIAM.
By petition for a writ of habeas corpus McGuire alleges that he is incarcerated in the State prison pursuant to an alleged illegal sentence imposed October 4, 1961. The-errors alleged in the trial and ultimate sentence are matters which may properly be raised by appeal. The time for appeal has not yet expired. Section 924.-09, Florida Statutes, F.S.A., and Rule 6.2, Florida Appellate Rules, 31 F.S.A. A ha-beas corpus proceeding cannot be employed as a substitute for relief by appeal. A certified copy of the sentence attached to the return of the respondent supports the correctness of the allegations of the petition regarding the date of the imposition of sentence. The writ is, therefore, discharged and the petitioner is remanded to the custody of the respondent but without prejudice to any rights which the petitioner may have to present by appeal to the proper court the alleged errors relied upon in the petition.
It is so ordered.
ROBERTS, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ-, concur.